Citation Nr: 1631273	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-28 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for respiratory disorder, to include mild obstructive lung disease, asthma, bronchitis, and reactive airway disease.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1983 to April 1986 and November 1990 to June 1991.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.  

As an initial matter, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) redefined the concept of what issues are encompassed in a service connection "claim" filed by a claimant.  In Clemons, the Court held that the scope of a claim must be understood from the viewpoint of a lay claimant who may not be required to understand sophisticated legal or medical distinctions, and that "the claimant's intent in filing a claim is paramount to construing its breadth."  With regard to the claim for service connection for respiratory disorder, the evidence shows diagnoses of mild obstructive lung disease, asthma, bronchitis, and restrictive airway disease.  Under the circumstances, the Board has recharacterized these issues on appeal as stated on the cover page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Although further delay is regrettable, the Board finds that further development is necessary prior to appellate review.  

The Veteran contends that her current reactive airway disease began in service and is related to the treatment she received in service for breathing difficulties.  Specifically, the Veteran asserts that she did not have any respiratory issues before her deployment to Saudi Arabia, but during her deployment she began to have tightness in her chest and a feeling of not being able to breathe.  After her return she had several occurrences of difficulty breathing, upper respiratory infections, bronchitis, and sinusitis.

The Veteran's service treatment records (STR's) reflect that in April 1991, the Veteran complained of having difficulty breathing due to the sand storms.  A pulmonary function test (PFT) was conducted that same month to rule out asthma.  The results of the PFT suggested mild obstructive lung disease.  The Board notes that in the Veteran's June 2013 statement she reported that when she returned from Desert Storm/Shield she experienced difficulty breathing and was placed on a Medical Hold while she received medical treatment at Fort Stewart.  A review of the claims file suggests that those records have not been associated with the claims file, nor are there any service personnel records associated with the claims file.  On remand, an attempt to obtain such records is required.

Post-service private treatment records reflect the Veteran has been seen for continued upper respiratory infections, sinusitis, and bronchitis and that she takes prescribed medications for her symptoms, to include inhalational bronchodilator therapy and other inhaled medications.  The Board notes that the most recent Kaiser Permanente treatment records are dated February 2013.  After obtaining the necessary authorizations for release, any outstanding treatment records pertinent to the claim should be obtained and associated with the claims file.

The Veteran was afforded a VA respiratory conditions examination in May 2013.  The examiner noted a diagnosis of reactive airway disease and asthma, and opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that a February 2013 Kaiser Permanente treatment note shows that the Veteran was seen and diagnosed with acute sinusitis which was treated with prescribed medications.  The examiner further stated that there was insufficient evidence to connect the Veteran's reactive airway disease to her military service.

Unfortunately, the Board finds the May 2013 VA opinion and rationale inadequate for nexus purposes.  The examiner stated there was insufficient evidence to connect the Veteran's reactive airway disease to her military service, but only referred to one post-service treatment note.  The examiner did not address the April 1991 in-service complaint of breathing difficulty or the resulting PFT which suggested the Veteran had mild obstructive lung disease.  The examiner also made no mention of the Veteran's reports of breathing problems due to the circumstances of her duty assignment in Saudi Arabia, or her contention that she did not have any breathing problems prior to service, but continued to have them since.  Where VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007). As such, a new VA examination and opinion are necessary that take into account all of the medical evidence in the claims file, as well as the Veteran's contentions.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate action to obtain the appellant's service personnel records and associate them with the claims file.

2.  Obtain and associate with the claims file any relevant private treatment records related to the Veteran's treatment for her claimed respiratory condition since February 2013.

3.  Following completion of the above, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of her respiratory disability(ies).  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted to include x-rays.

The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory condition (or condition manifested at any time since October 2012 is of service onset or otherwise related to the Veteran's period of active duty service, to include the April 1991 diagnosis of mild obstructive lung disease.

The examiner must consider the Veteran's statements regarding the incurrence of the symptoms of her claimed disability(ies) in service and/or manifestations of the disorder(s) and her statements regarding the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet App. 23 (2007).  

The examiner is advised that the Veteran is competent to report history and symptoms and that her reports must be considered in formulating the requested opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.  Specifically, the examiner should consider the Veteran's statements that she did not have any respiratory problems prior to her deployment to Saudi Arabia, where she was exposed to sand storms and burning oil fields, and since service she has had continued respiratory symptoms which require prescription inhalers.

4.  The AOJ should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

5.  Thereafter, the issue of entitlement to service connection for respiratory disorder should be readjudicated.  If the determination remains unfavorable to the Veteran, she and her representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions on taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

